 Case 3:19-cr-00080-RGJ Document 46 Filed 09/09/19 Page 1 of 5 PageID #: 214




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

UNITED STATES OF AMERICA                                                                   Plaintiff

v.                                                           Criminal Action No. 3:19CR-80-RGJ

CLEORETTA ALLEN                                                                         Defendant

                                           * * * * *

                    ORDER FOLLOWING ENTRY OF GUILTY PLEA

       This matter came before the Court on September 4, 2019, for a change-of-plea hearing.

There appeared Amanda E. Gregory and Kate A. Alexander, Assistant United States Attorney,

and Defendant, Cleoretta Allen, with retained counsel J. Clark Baird. The Court’s official

reporter was Becky Boyd.

       The Defendant, by counsel, advised the Court of her desire to withdraw her previously

entered plea of not guilty and enter a plea of guilty as to Counts 1-3 of the Indictment, pursuant

to a Federal Rule of Criminal Procedure11(c)(1)(C) plea agreement.

       The Court having found the Defendant competent to enter the plea; having found the plea

to be knowing, voluntary, and with the advice of counsel; having advised the Defendant of her

constitutional rights, and the Defendant having advised the Court that she understood and waived

those rights; having advised the Defendant that she would not be allowed to withdraw her plea if

her plea agreement is accepted by the Court; and having established a factual basis for the plea,

       IT IS HEREBY ORDERED as follows:

       (1)     The Court accepts the Defendant’s plea of guilty as to Counts 1-3 of the

Indictment, pursuant to a Rule 11(c)(1) (C) plea agreement executed by all parties to this action.




                                                 1
 Case 3:19-cr-00080-RGJ Document 46 Filed 09/09/19 Page 2 of 5 PageID #: 215




       (2)     The Court defers its decision as to the acceptance or rejection of the plea

agreement until it has an opportunity to consider the Presentence Investigation Reporter pursuant

to Rule 11(c)(3)(A).

       (3)     The plea supplement shall be filed under seal.

       (4)     The plea agreement and sealed supplement shall be entered into the record as

“proposed.”

       (5)     All other trial and pre-trial dates are REMANDED from the Court’s docket.



       In order to proceed under the Sentencing Reform Act of 1984 (Pub. L. 98-473, Title II, c.

2, Sections 211-239), 18 U.S.C. Sections 3551-3559, IT IS HEREBY FURTHER ORDERED

as follows:

       (1)     Sentencing proceedings are set in this case for December 19. 2019 at 10:00

a.m., before the Honorable Rebecca Grady Jennings, United States District Judge, in the Gene

Snyder U.S. Courthouse, Louisville, Kentucky.

       (2)     The Defendant and defense counsel shall meet with the probation officer for an

interview promptly, and in no event later than ten (10) days from the date of this Order. It shall

be the responsibility of defense counsel to contact the probation officer to ascertain the time and

place of the interview, unless defense counsel’s attendance is waived.

       (3)     Not less than thirty-five (35) days prior to the date set for sentencing, the

Probation Officer shall provide a copy of the Presentence Investigation Report to the Defendant

and to counsel for both the Defendant and the United States.          Within fourteen (14) days

thereafter, counsel shall contact the Probation Office and opposing counsel to notify the parties

as to whether or not there are any objections to any material information, sentencing



                                                2
 Case 3:19-cr-00080-RGJ Document 46 Filed 09/09/19 Page 3 of 5 PageID #: 216




classifications, sentencing guideline ranges, and policy statements contained in or omitted from

the Report. Any objections shall be in writing. Notice to the Probation Office and opposing

counsel must be given even if no objection exists.

       (4)     After receiving counsel’s notice of whether there are (or are not) objections, the

Probation Officer shall conduct any further investigation and make any revisions to the

Presentence Investigation Report that may be necessary. The Probation Officer may require

counsel for both parties to meet with the officer to discuss unresolved factual and legal issues.

       (5)     Not less than ten (10) days prior to the date of the sentencing hearing, the

Probation Officer shall submit the Presentence Investigation Report to the sentencing Judge. The

Report shall be accompanied by the written objections of counsel and an addendum setting forth

any objections counsel may have made that have not been resolved, together with the officer's

comments thereon.      The Probation Officer shall provide a copy of any addendum to the

Presentence Investigation Report, including any revisions thereof, to the Defendant, counsel for

the Defendant, and the United States.

       (6)     Not less than twenty (20) days prior to the sentencing hearing, the parties shall

communicate with each other to discuss the scope of the sentencing hearing and make certain

disclosures. Each party shall disclose to the other if it intends to argue for a non-guideline

sentence. The parties shall disclose whether they intend to call witnesses at the hearing and, if

so, the nature of the testimony shall be revealed. The parties shall disclose the identity of any

expert witness and exchange a written summary of the witness’s opinions, the bases and reasons

for the opinions, and the witness’s qualifications.




                                                 3
 Case 3:19-cr-00080-RGJ Document 46 Filed 09/09/19 Page 4 of 5 PageID #: 217




       (7)     For any sentencing in which testimony is expected, the parties shall estimate the

length of time required for the sentencing hearing and communicate same to Andrea Morgan,

Case Manager for Judge Jennings, not less than ten (10) days prior to the sentencing hearing.

       (8)     Not less than ten (10) days prior to the sentencing hearing, the parties shall file a

Sentencing Memorandum in support of their respective positions on any unresolved objections to

the Presentence Investigation Report, including any objections to the calculation of the advisory

sentencing guidelines contained therein. Furthermore, in the event a non-guideline sentence is

advocated, the Sentencing Memorandum shall address any departures or variances requested as

well as the factors of 18 U.S.C. § 3553(a).

       (9)     Except with regard to any objection made under Paragraph 8 that has not been

resolved, the Presentence Investigation Report may be accepted by the Court as accurate. The

Court, for good cause shown, may allow new objections to be raised at any time before the

imposition of sentence. In resolving disputed issues of fact, the Court may consider any reliable

information presented by the Probation Officer, the Defendant, or the United States.

       (10)    The time set forth in this Order may be modified by the Court for good cause

shown, except that the ten (10) day period provided for disclosure of the Presentence

Investigation Report pursuant to 18 U.S.C. § 3552(d) may be diminished only with the consent

of the Defendant.

       (11)    Nothing in this Order requires the disclosure of any portions of the Presentence

Investigation Report that are not disclosable under Criminal Rule 32.

       (12)    The Presentence Investigation Report shall be deemed to have been disclosed:

                (a) When the Report is physically delivered to counsel;

                (b) One day after the Report’s availability is orally communicated to counsel; or



                                                 4
 Case 3:19-cr-00080-RGJ Document 46 Filed 09/09/19 Page 5 of 5 PageID #: 218




                 (c) Three (3) days after notice of its availability is mailed to counsel, or the date

                      of availability reflected in the notice, whichever is later.

       (13)      It shall be the responsibility of counsel for the Defendant to disclose the Report to

the Defendant.

       (14)      The general conditions of probation as set forth in Probation Form 7A shall apply

to the Defendant if placed on probation or supervised release, and all persons placed on

probation or supervised release shall submit to photographs by the Probation Officer as a

condition of probation or supervised release.

       IT IS FINALLY ORDERED that the Defendant shall be remanded to the custody of

the U.S. Marshal.




              September 6, 2019




Copies to:       Counsel of record
                 Probation Office

Court Time: 00/40
Court Reporter: Becky Boyd




                                                   5
